Citation Nr: 0431711	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  04-23 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Coatesville, 
Pennsylvania


THE ISSUE

Eligibility for Department of Veterans Affairs (VA) health 
care.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
from a determination by the Financial and Health 
Administration Service of the VA Medical Center (MC) that the 
veteran was not eligible for health care from VA because he 
was a Category 8 enrollee who did not enroll prior to January 
17, 2003.  The veteran perfected an appeal of that decision.

In October 2004 the veteran testified at a personal hearing 
which was chaired by the undersigned.  A transcript of that 
hearing is of record.


FINDING OF FACT

The veteran has no compensable service-connected 
disabilities, his income exceeds the geographic-means test 
for the area in which he is seeking medical care, and he 
applied for VA health care on February 4, 2003.


CONCLUSION OF LAW

The veteran is not eligible for VA health care as a matter of 
law.  38 U.S.C.A. § 1710 (West 2002); 38 C.F.R. § 17.36 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he should be eligible for VA health 
care because he started the application process prior to 
January 17, 2003.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA has issued a regulation to implement the provisions of the 
VCAA, which is codified at 38 C.F.R. §3.159 (2004).  

The VAMC provided a VCAA notice to the veteran in May 2004, 
but in that notice they did not inform him of the specific 
evidence required to establish eligibility for VA health 
care.  The United States Court of Appeals for Veterans Claims 
(Court) has held, however, that failure to comply with the 
VCAA is not prejudicial to the veteran if, based on the facts 
alleged, no entitlement exists.  See Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  As will be shown below, the 
veteran's eligibility for VA health care is dependent on a 
finding that he submitted an application for such benefit 
prior to January 17, 2003.  No evidence he could now submit 
would change the determination as to when he submitted his 
application for health care benefits.  The VAMC provided him 
a statement of the case in which the VAMC informed him of the 
law and governing regulations, as well as the reasons for the 
determination made regarding his claim.  In the VCAA notice 
the VAMC informed the veteran of the evidence he was required 
to present, and the evidence that the VAMC would develop on 
his behalf.  The Board finds, therefore, that any deficiency 
in the May 2004 VCAA notice is not prejudicial to his appeal.  
The Board further finds that, given the nature of his claim, 
no reasonable possibility exists that any further development 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).



Analysis

In accordance with the Veterans' Health Care Eligibility 
Reform Act of 1996, Pub. L. No. 104-262, 110 Stat. 3177 
(October 9, 1996), the Secretary of Veterans Affairs must 
make an annual decision concerning enrollment in VA's health-
care system in order to ensure that medical services provided 
are both timely and acceptable in quality.  The statute 
establishes eight priority categories for determining 
eligibility for health care.  Category 8 consists of veterans 
who do not have compensable service-connected disabilities, 
and whose incomes exceed geographic-means tests.  On January 
17, 2003, the Secretary published a notice in the Federal 
Register that, due to the large number of veterans seeking VA 
health care and the limited resources available to provide 
that care, VA was suspending enrollment of veterans in 
Category 8.  As of the date of publication of the notice, no 
veteran in Category 8 could be enrolled in VA health care.  
See Enrollment--Provision of Hospital and Outpatient Care to 
Veterans Subpriorities of Priority Categories 7 and 8 and 
Annual Enrollment Level Decision, 68 Fed. Reg. 2670 (January 
17, 2003) (codified at 38 C.F.R. § 17.36 (2004).

The evidence shows that the veteran submitted a VA Form 10-
10EZ, Application for Health Benefits, on February 4, 2003.  
In the October 2004 hearing he testified that he began the 
enrollment process prior to January 17, 2003, in that he 
requested copies of his military separation documents, his 
medical records, and the application for health care prior to 
January 17, 2003.  He did not state, however, that he 
submitted the application prior to that date.  In a May 2004 
Report of Contact the Eligibility Coordinator from the VAMC 
documented a conversation with the veteran in which he stated 
that he did not mail the Application for Health Benefits to 
the VAMC until he received the copies of his military 
separation documents.  He submitted a letter from the 
National Personnel Records Center showing that the documents 
were sent to him on January 29, 2003.  Based on that evidence 
he could not have submitted the application, with his 
separation documents attached, prior to January 17, 2003.  
For that reason the Board has determined that the veteran did 
not submit an Application for Health Benefits to the VAMC 
prior to January 17, 2003, and that as a Category 8 veteran 
he is not entitled to VA health care benefits as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (the 
claim should be denied as a matter of law where the law and 
not the evidence is dispositive).  


ORDER

The claim to establish eligibility for VA health care is 
denied.




	                        
____________________________________________
	G.  STROMMEN
	Acting Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



